EXHIBIT 10.8 AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT THIS AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (the “Amendment”) is between Juhl Energy, Inc. (the “Company”) and John Mitola (“Employee”). The “Effective Date” of this Amendment shall be the 1st day of January, 2014. WHEREAS, the Company and Employee have executed that certain Executive Employment Agreement dated January 1, 2012 (the “Employment Agreement”). WHEREAS, the parties hereto have agreed upon modifications to the Employment Agreement and wish to formally amend the Employment Agreement with respect to certain terms of the Employment Agreement. NOW THEREFORE, the parties hereto, intending to be legally bound, hereby acknowledge and agree as follows: 1. Definitions. Any term defined in the Employment Agreement shall have the same meaning in this Amendment unless otherwise set forth herein. 2. Section 2. Section 2 of the Employment Agreement shall be deleted in its entirety and replaced with the following: Section 2.
